UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-4444


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MIGUEL ELOIZA ARELLANO,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
Chief District Judge. (3:00-cr-00212-FDW-2)


Submitted:   March 30, 2016                 Decided:   April 13, 2016


Before WILKINSON, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Matthew Collin Joseph, Charlotte, North Carolina, for Appellant.
Jill Westmoreland Rose, United States Attorney, Anthony J.
Enright, Assistant United States Attorney, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Miguel         Eloiza   Arellano        appeals       the   revocation        of     his

supervised release and resulting 30-month sentence.                               Arellano

argues that the district court erred in denying his motion to

dismiss       the     “Petition        for       Warrant     for        Offender        Under

Supervision,” alleging he was deprived of due process when the

hearing was not held within a “reasonable time” as required by

Fed. R. Crim. P. 32.1(b)(2).             We affirm.

     Due process requires that a revocation hearing “be tendered

within    a    reasonable       time    after      the     parolee      is     taken    into

custody” for violating the conditions of parole.                              Morrissey v.

Brewer, 408 U.S. 471, 488 (1972).                  The same protections granted

those facing parole revocation are extended to those facing the

revocation of supervised release.                    Fed. R. Crim. P. 32.1(b);

United States v. Copley, 978 F.2d 829, 831 (4th Cir. 1992).                               The

Supreme Court has also stated that, because “the loss of liberty

as a parole violator does not occur until the parolee is taken

into custody,” there is “no constitutional duty to provide [the

parolee]      an    adversary    parole      hearing     until     he    is    taken    into

custody as a parole violator.”                   Moody v. Daggett, 429 U.S. 78,

87-89 (1976).

     Rule      32.1    requires     that      a    court     “hold      the     revocation

hearing within a reasonable time in the district court having

jurisdiction.”         Fed. R. Crim. P. 32.1(b)(2).                     Arellano argues

                                             2
that    a    “delay    of    approximately        six    (6)     years    and    seven    (7)

months between the filing of the petition and a final supervised

release hearing was not within a ‘reasonable time’” as required

under . . . Rule 32.1(b)(2) particularly when [his] whereabouts

were known the entire time.”

       The     Government          contends       Arellano        did     not      have     a

constitutional         right    to    an    adversarial         hearing   until     he    was

taken into custody pursuant to the alleged violation.                               Indeed,

the execution of a warrant for a parole violation and the taking

into federal custody of the parole violator “is the operative

factor in triggering the availability of the revocation hearing”

required by Morrissey.                See Moody, 429 U.S. at 87-89.                    Other

circuits       also     have    concluded         that     the    revocation       hearing

required by Rule 32.1(b) must be held within a reasonable time

after the offender is taken into federal custody for violating

the    conditions      of    his     probation     or    supervised       release.        See

United      States     v.   Pardue,     363   F.3d       695,    698    (8th    Cir.   2004)

(“Rule 32.1 exists to protect the probationer from undue federal

incarceration and to protect the probationer’s ability to defend

the violation allegations. . . .                     Because of Pardue’s pending

state       charges,    no     undue       federal      incarceration          occurred.”);

United States v. Chakledar, 987 F.2d 75, 77 (1st Cir. 1993)

(“[T]here is ‘no constitutional duty to provide petitioner an

adversary parole hearing until he is taken into custody as a

                                              3
parole violator.’” (quoting Moody, 429 U.S. at 89)); McDonald v.

N. M. Parole Bd., 955 F.2d 631, 633 (10th Cir. 1991) (noting

“hearing   requirements    and    time       limitations”        applicable   to   a

final   revocation   hearing     “must       be   adhered   to    only   after   the

parolee is taken into custody as a parole violator”).                     Arellano

points to no legal authority holding otherwise.

     Arellano was taken into custody pursuant to the Petition on

March 25, 2015.      After making an initial appearance on April 15,

he appeared for a preliminary hearing before a magistrate judge

on April 20, 2015.      His supervised release hearing was held on

July 7, 2015.     Arellano does not argue, nor do we find, that the

time between being taken into federal custody on the violation

until the hearing was unreasonable under Rule 32.1(b)(2).

     Accordingly, we affirm the judgment.               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                          AFFIRMED




                                         4